NOT FOR PUBLICATION WITHOUT THE
                                APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and i ts use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-0519-18T3

MARY L. HARRIS
and ARTESE HARRIS,

         Plaintiffs-Respondents,

v.

NICOLE N. ARTY,
SABRINA WILLIAMS,

         Defendants-Respondents,

and

PROGRESSIVE
INSURANCE COMPANY,

         Defendant-Appellant,

and

GEICO INDEMNITY COMPANY,

         Intervenor-Respondent.


                   Submitted June 2, 2020 - Decided June 29, 2020

                   Before Judges Accurso, Gilson and Rose.
            On appeal from the Superior Court of New Jersey,
            Law Division, Essex County, Docket No. L-1189-16.

            Cooper Maren Nitsberg Voss & DeCoursey attorneys
            for appellant (Benjamin O. Stewart, on the brief).

            McElroy Deutsch Mulvaney & Carpenter, attorneys
            for intervenor-respondent GEICO Indemnity Company
            (Michael J. Marone and Richard J. Williams, of
            counsel and on the brief; Eric G. Siegel, on the brief).

PER CURIAM

      Last term, we granted Drive New Jersey Insurance Company

(Progressive), plaintiffs' UIM carrier, leave to appeal the trial court's July 3

2018 order declaring GEICO had no duty to defend or indemnify its defendant

insureds, whose Florida auto policy provided no bodily injury liability

coverage, based on that court's view that the "deemer statute," N.J.S.A. 17:28-

1.4, did not require GEICO to provide New Jersey's compulsory minimum

bodily injury limits of $15,000 per person/$30,000 per accident. After the case

was calendared, the Supreme Court granted certification in Felix v. Richards,

236 N.J. 117 (2018), presenting the same issue raised in this appeal. We

determined, with the consent of the parties, to delay decision in this matter

pending the Court's decision in Felix.




                                                                           A-0519-18T3
                                         2
      Following the Court's recent opinion in Felix, holding that insurers such

as GEICO that write auto policies in New Jersey, remain obligated under the

deemer statute to guarantee New Jersey's $15,000/$30,000 bodily injury

liability limits in their out-of-state policies regardless of the actual terms of

those policies, Felix v. Richards, 241 N.J. 169, 174-75 (2020), and the Court's

denial of GEICO's motion for reconsideration, the parties agree that the trial

court's order to the contrary must be reversed and Progressive dismissed

because its UIM coverage is not triggered. Accordingly, we reverse the July 3,

2018 order and remand for further proceedings consistent with this opinion and

Felix. We do not retain jurisdiction.

      Reversed and remanded.




                                                                            A-0519-18T3
                                          3